TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00807-CR


Gabriel Edgar Saucedo Infante, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2002-002, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Gabriel Edgar Saucedo Infante seeks to appeal a conviction for aggravated kidnapping
and conspiracy.  Sentence was imposed on August 28, 2002.  The motion for new trial filed
September 30, 2002, was not timely and did not serve to extend the time for perfecting appeal.  See
Tex. R. App. P. 21.4(a).  In fact, the notice of appeal filed December 3, 2002, was untimely in any
case.  See Tex. R. App. P. 26.2(a).  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).

The appeal is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 13, 2003
Do Not Publish